DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a gradation analyzer configured to analyze a distribution of a gradation of an image of each frame of an input video signal in a range from a low gradation side to a high gradation side”
“a tone curve pattern selector configured to select any one of a plurality of tone curve patterns that determine a relationship between the gradation of the video signal and luminance of the image in accordance with the distribution of the gradation of the image analyzed by the gradation analyzer” 
“a scene change detector configured to detect whether a scene change of the video signal has occurred”
“a tone curve pattern updater comprising a frame counter configured to count from an initial value to a predetermined value correspondingly with a travel of the frame of the video signal, and if a count value reaches the predetermined value, is configured to reset the count value to the initial value, and in a case where the scene change is detected by the scene change detector, even if the count value has not reached the predetermined value, is configured to reset the count value to the initial value; and is configured to generate and output the updated representative point group of the tone curve pattern”
“a spline interpolator configured to perform a spline interpolation on the representative point group output from the tone curve pattern updater and is configured to generate a tone curve pattern subjected to the spline interpolation”
in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 27 recites “is configured”. It appears this should read “configured” to be grammatically correct in context. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The term “from a low gradation side to a high gradation side” in claim 1 is a relative term which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would not be clear where the boundary between a “high” and not high or “low” and not low gradation would be. Claim 5 recites similar limitations and similar analysis applies to claim 5 as well.
Claim 1 recites the limitation “the gradation of the video signal" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites similar limitations and similar analysis applies to claim 5 as well.
Claim 1 recites the term “travel of the frame” in line 16. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “travel of the frame” is unclear in claim 1, while the accepted meaning would mean “movement”. The term is indefinite because the specification does not clearly redefine the term. It appears that applicant is claiming a counter that goes up with each subsequent frame, but it is unclear how this would correspond to “travel”. Claim 5 recites similar limitations and similar analysis applies to claim 5 as well.
Claim 1 recites the limitation “the updated representative point group of the tone curve pattern" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites similar limitations and similar analysis applies to claim 5 as well.
Claim 1 recites the limitation “in an immediately preceding frame of each of the frame” in lines 43-44. It is unclear which frame this would be referring to. This could correspond to any frame, since each frame would have an immediately preceding frame. Claim 5 recites similar limitations and similar analysis applies to claim 5 as well.

Conclusion
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to claim 1, as best understood, Shin (U.S. Publication 2019/0279549) discloses video signal processing device comprising: 
a gradation analyzer configured to analyze a distribution of a gradation of an image of each frame of an input video signal in a range from a low gradation side to a high gradation side (p. 5, sections 0061-0063; averages of low gradations, high gradations, and overall gradations are analyzed); 
a tone curve pattern selector configured to select any one of a plurality of tone curve patterns that determine a relationship between the gradation of the video signal and luminance of the image in accordance with the distribution of the gradation of the image analyzed by the gradation analyzer (p. 5, section 0063-p. 6, section 0064; a tone curve is chosen based on the analyzed average gradation distributions); 
a scene change detector configured to detect whether a scene change of the video signal has occurred (p. 6, section 0065); 
and if the scene change is detected by the scene change detector, outputs the tone curve pattern selected in the current frame in which the count value is reset to the initial value as the updated tone curve (p. 7, section 0072; p. 11, section 0103-p. 12, section 0104; when the scene change occurs, an SCS count value is set and the final tone curve pattern is set based on characteristics of the scene change frame instead of averaging previous frames).
wherein the tone curve pattern updater: if the scene change is not detected by the scene change detector, sets the tone curve pattern selected in the most recent frame in which the count value is reset to the initial value as a representative point group for updating, by assuming that k is a predetermined positive coefficient of less than 1, generates a first multiplication value obtained by multiplying the set tone curve for updating by a coefficient (1−k) and a second multiplication value obtained by multiplying the tone curve output from the tone curve pattern updater in an immediately preceding frame of each of the frame by a coefficient k, and outputs a combined tone curve obtained by adding the first multiplication value and the second multiplication value as the updated tone curve (p. 6, section 0069; p. 9, section 0086; a linear interpolation between curves is discussed; linear interpolation would multiply a first set curve by some coefficient k and a second by 1-k and add the result; a minimum curve change amount would correspond to a curve close to that of the preceding frame while a maximum curve change amount would be further from the preceding frame and be closer to a set curve for a frame);
if the scene change is not detected by the scene change detector, sets the representative point group of the tone curve pattern selected in a current frame in which the count value is reset to the initial value as a representative point group for updating, generates a first multiplication value obtained by multiplying the set tone curve for updating by a coefficient (1−k) and a second multiplication value obtained by multiplying the tone curve from the tone curve pattern updater in an immediately preceding frame of the current frame by a coefficient k, and outputs a combined tone curve obtained by adding the first multiplication value and the second multiplication value as the updated tone curve (p. 6, section 0069; p. 9, section 0086; a linear interpolation between curves is discussed; linear interpolation would multiply a first set curve by some coefficient k and a second by 1-k and add the result; a minimum curve change amount would correspond to a curve close to that of the preceding frame while a maximum curve change amount would be further from the preceding frame and be closer to a set curve for a frame).
Tanner (U.S. Publication 2019/0045089) discloses scene changes detected in the frame in which the count value of the frame counter is reset to the initial value (p. 5, section 0040).
Nose (U.S. Publication 2018/0035088) discloses a tone curve pattern updater comprising a frame counter configured to count from an initial value to a predetermined value correspondingly with a travel of the frame of the video signal, and if a count value reaches the predetermined value, is configured to reset the count value, and in a case where the scene change is detected by the scene change detector, even if the count value has not reached the predetermined value, is configured to reset the count value; and is configured to generate and output the updated representative point group of the tone curve pattern (p. 8, section 0168-p. 9, section 0180; a count value for a particular scene type continues to go up until it hits a threshold and then reset by decrementing; if a type of scene changes, a count value for that scene type starts at zero and is incremented as long as that scene type stays the same); 
Nakamura (U.S. Publication 2015/0002904) discloses tone curves represented as representative point groups and a spline interpolator configured to perform a spline interpolation on the representative point group output from the tone curve pattern updater and is configured to generate a tone curve pattern subjected to the spline interpolation (figs. 7, 8, 10, 12; p. 5, section 0072-p. 6, section 0077; control points read on representative points, and are interpolated using splines to form a tone curve). 
While both the counter claimed and the coefficient multiplication of tone curves claimed are taught as described above, the prior art does not teach the combination of them in the way claim 1 requires. Specifically, the combined prior art does not teach if the scene change is not detected by the scene change detector, in each frame until the count value of the frame counter reaches the predetermined value, sets the representative point group of the tone curve pattern selected in the most recent frame in which the count value is reset to the initial value as a representative point group for updating, by assuming that k is a predetermined positive coefficient of less than 1, generates a first multiplication value obtained by multiplying the set representative point group for updating by a coefficient (1−k) and a second multiplication value obtained by multiplying the representative point group output from the tone curve pattern updater in an immediately preceding frame of each of the frame by a coefficient k, and outputs a combined representative point group obtained by adding the first multiplication value and the second multiplication value as the updated representative point group; if the scene change is not detected by the scene change detector, in a next frame in which the count value is reset to the initial value of a frame in which the count value of the frame counter reaches the predetermined value, sets the representative point group of the tone curve pattern selected in a current frame in which the count value is reset to the initial value as a representative point group for updating, generates a first multiplication value obtained by multiplying the set representative point group for updating by a coefficient (1−k) and a second multiplication value obtained by multiplying the representative point group output from the tone curve pattern updater in an immediately preceding frame of the current frame by a coefficient k, and outputs a combined representative point group obtained by adding the first multiplication value and the second multiplication value as the updated representative point group, along with the other limitations of claim 1. Claim 5 is similar to claim 1 and similar analysis applies to claim 5 as well. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612